                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            NORTHERN DIVISION

                              No. 2:20-CR-00004-M - 1

UNITED STATES OF AMERICA

      v.                                             ORDER TO SEAL
                                                [DOCKET ENTRY NUMBER 67 )
FREDERICK W. BERGER,

             Defendant.

     Upon Motion of the Defendant,         it is hereby ORDERED that Docket

Entry Number 67 be sealed until such time as the Court determines that

the aforementioned filing should be unsealed.


     SO ORDERED . This,   2   J   day of   S!(J±""' W"       I   2020.




                                            RICHARD E. MYERS II
                                        United States District Judge




      Case 2:20-cr-00004-M Document 69 Filed 09/02/20 Page 1 of 1
